Opinion issued January 28, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00679-CV
                           ———————————
                 GUS H. (TREY) COMISKEY, III, Appellant
                                        V.
   H. DAVID RAMM, WATERSIDE CONSTRUCTION LLC, AND WSD
                CONSTRUCTION, LLC, Appellees



                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-00507



                         MEMORANDUM OPINION

      Appellant, Gus H. (Trey) Comiskey, III, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE §§ 51.207, 51.208, 51.941(a), 101.041; Order, Fees
Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before

the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

        We dismiss the appeal for want of prosecution for nonpayment of all required

fees. See TEX. R. APP. P. 42.3(b), (c), 43.2(f). We dismiss any pending motions as

moot.


                                  PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                          2